       Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




MARK E. HOLLIDAY, as Trustee of the LB
Litigation Trust,

                    Plaintiff,                    No. 1:19 Civ. 10925 (PAE) (SN)

      v.

BROWN RUDNICK LLP,

                    Defendant.



BROWN RUDNICK LLP,

                    Counterclaim Plaintiff,

      v.

MARK E. HOLLIDAY, as Trustee of the LB
Litigation Trust, and Paul N. Silverstein,

                    Counterclaim Defendants.




  ANSWER AND COUNTERCLAIMS OF DEFENDANT BROWN RUDNICK LLP




                                              1
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 2 of 35




       Defendant and Counterclaim Plaintiff Brown Rudnick LLP (“Brown Rudnick”), by and

through its undersigned counsel, respectfully submits this Answer and Counterclaims to the First

Amended Complaint (“Complaint”), dated February 5, 2020, filed by Plaintiff and Counterclaim

Defendant Mark E. Holliday (“Holliday”).

                                            ANSWER

       In response to the specific allegations contained in the Complaint, Brown Rudnick states

as follows:

       1.      Aver that paragraph 1 sets forth legal conclusions to which no answer is required.

To the extent paragraph 1 contains factual content all such allegations are denied, except admit the

allegation in the first sentence that a Brown Rudnick lawyer used the quoted phrase, albeit taken

out of context as used in paragraph 1.

       2.      Admit that debtors in a case asserting, among other things, a preference claim are

presumed insolvent (albeit only when the relevant transfer was made within 90 days of the debtor’s

bankruptcy filing), and that Access argued, with respect to such claim, that Lyondell was solvent

because it had a value of $12 to $13 billion with only $9 billion in debt to rebut the presumption.

Aver that the remainder of allegations in paragraph 2 set forth legal conclusions to which no answer

is required.

       3.      Deny the allegations in paragraph 3.

       4.      Deny the allegations in paragraph 4.

       5.      Deny the allegations in paragraph 5, except admit that the Bankruptcy Court

opinion included the quoted statement.

       6.      Aver that paragraph 6 sets forth legal conclusions to which no answer is required.

Admit that the Bankruptcy Court opinion includes the quoted phrase, and that a Brown Rudnick




                                                 2
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 3 of 35




lawyer used the quoted phrase, albeit taken out of context as used in paragraph 6. To the extent

paragraph 6 contains other factual content all such allegations are denied.

       7.      Aver that paragraph 7 contains Plaintiff’s statement of the case and legal

conclusions to which no response is required. To the extent paragraph 7 contains factual content

all such allegations are denied.

       8.      Aver that paragraph 8 contains Plaintiff’s statement of the case and legal

conclusions to which no response is required. To the extent paragraph 8 contains factual content,

all such allegations are denied.

       9.      Aver that paragraph 9 contains Plaintiff’s statement of the case and legal

conclusions to which no response is required. To the extent paragraph 9 contains factual content,

all such allegations are denied.

       10.     Aver that paragraph 10 contains Plaintiff’s statement of the case and legal

conclusions to which no response is required, except admit that the Bankruptcy Court’s opinion

contained the statement that “LBI’s performance dropped off steeply in November and December

2008” in its opinion. Deny that the Bankruptcy Court rejected an attempt by Brown Rudnick to

use a “retrojection” analysis.

       11.     Aver that paragraph 11 contains Plaintiff’s statement of the case and legal

conclusions to which no response is required, except admit that the Bankruptcy Court held that

other elements of the Preference Claim other than insolvency were satisfied. To the extent

paragraph 11 contains factual content, all such allegations are denied.

       12.     Aver that paragraph 12 sets forth legal conclusions to which no answer is required.

To the extent paragraph 12 contains factual content all such allegations are denied.




                                                 3
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 4 of 35




        13.    Deny the allegations in paragraph 13, except admit that Brown Rudnick, which at

all times properly discharged its professional duties, at no point told the members of the Trust

Advisory Board that it had “botched” the Preference Claim.

        14.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 14.

        15.    Deny the allegations in paragraph 15, except admit that Edward Weisfelner was

trustee of the Trust during Brown Rudnick’s prosecution of the Preference Claim, that Weisfelner

sent a notice to the Trust’s beneficiaries stating that he “does not believe there are viable claims or

causes of action” against Brown Rudnick, that Weisfelner was removed and replaced as Trustee,

and that Weisfelner claimed that he had the right to dispute his removal as Trustee.

        16.    Aver that paragraph 16 sets forth legal conclusions to which no answer is required,

except admit that Brown Rudnick has not turned over the Trust’s client file to Holliday, and deny

knowledge or information sufficient to form a belief as to the truth of the allegation that the

allegations in the First Amended Complaint are being made without access to the Trust’s client

file.

        17.    This paragraph sets forth Plaintiff’s jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer is

required. To the extent that a response is required, Defendant avers that the Court has jurisdiction

under 28 U.S.C. § 1332(b).

        18.    Upon information and belief, admitted.

        19.    Deny the allegations in paragraph 19 to the extent they purport to be an exhaustive

list of all states where Brown Rudnick’s partners are citizens. Admit that no Brown Rudnick

partner is a citizen of Oregon.




                                                  4
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 5 of 35




        20.     This paragraph sets forth Plaintiff’s venue allegations that present legal conclusions

and questions of law to be determined solely by the Court, to which no answer is required. To the

extent that a response is required, Defendant avers that the proper venue for Plaintiff’s claim is

determined under 28 U.S.C. § 1391.

        21.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegation that the Trust originally initiated an arbitration against Brown Rudnick because of the

engagement letter between Brown Rudnick and Weisfelner, or the allegation that the Trust

commenced this action in accordance with Brown Rudnick’s position on jurisdiction and waiver

of any right to arbitration. Admit that Brown Rudnick stated in its arbitration answer that the

arbitration clause under the heading “Fee Disputes” in the engagement letter did not apply to

malpractice claims, and that Brown Rudnick reserved its right to contend that any arbitrator would

lack jurisdiction of the case.

        22.     Admit.

        23.     Deny the allegations in paragraph 23, except admit that Holliday is the current

Trustee of the Trust and that Weisfelner is a Brown Rudnick partner who served as Trustee until

May 3, 2019, after which the Trust Advisory Board, upon information and belief, proposed to

appoint Holliday as successor Trustee on May 3, 2019.

        24.     Admit.

        25.     Admit.

        26.     Admit, except refer to the Access Revolver documentation for its terms.

        27.     Aver that paragraph 27 sets forth legal conclusions to which no answer is required,

except admit that that Lyondell drew $300 million from the Access Revolver on October 15, 2008,

that Lyondell repaid the draw in equal installments on October 16, 17, and 20, 2008, and that these




                                                  5
           Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 6 of 35




repayments were within 90 days of the Petition Date and were the basis of the Preference Claim.

To the extent paragraph 27 contains additional factual content, all such allegations are denied.

        28.     Admit.

        29.     Deny the allegations in paragraph 29, except admit that the Trust was created under

the Chapter 11 plan of reorganization of the LBI entities, which became effective on April 30, 2010,

and that under the Plan, certain claims, including the Preference Claim, were assigned to the Trust.

        30.     Admit.

        31.     Admit, except deny that the Preference Claim, along with several other remaining

causes of action, was tried in “mid-2016.”

        32.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegation that the elements of a preference claim under 11 U.S.C. § 547(b) are well-known to all

competent bankruptcy lawyers. Refer to 11 U.S.C. § 547(b) for its terms and the elements of such

a claim.

        33.     Deny the allegations in paragraph 33, except admit that Brown Rudnick as counsel

to the plaintiff in the Preference Claim was responsible for responding to any affirmative defense

to the Preference Claim raised by Access.

        34.     Deny the allegations in paragraph 34.

        35.     Deny the allegations in paragraph 35, except admit that Brown Rudnick alleged

that Lyondell made the preferential transfers to Access, and that the Bankruptcy Court stated in its

opinion that “The Trustee chose not to present specific evidence of Lyondell’s stand-alone

insolvency at trial.”




                                                 6
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 7 of 35




       36.     Deny the allegations in paragraph 36. Aver that Maxwell’s expert reports and

testimony speak for themselves. Aver that the fourth and fifth sentences of paragraph 36 set forth

legal conclusions to which no response is required.

       37.     Deny the allegations in paragraph 37, except admit that Brown Rudnick used

Maxwell’s opinions on LBI’s balance sheet to argue that Lyondell was insolvent if LBI was

insolvent.

       38.     Deny the allegations in paragraph 38, and aver that the first sentence of paragraph

38 sets forth legal conclusions to which no response is required.

       39.     Aver that paragraph 39 sets forth legal conclusions to which no response is

required. To the extent paragraph 39 contains factual content all such allegations are denied.

       40.     Deny the allegations in paragraph 40, except admit that Lyondell made the $300

million in transfers to Access within 90 days prior to Lyondell’s bankruptcy filing. Refer to 11

U.S.C. § 547(f) for its terms.

       41.     Deny the allegations in paragraph 41, except admit that Brown Rudnick, on behalf

of the Trust, moved for summary judgment on the Preference Claim and that the Access

Defendants cross-moved for summary judgment on the Preference Claim.

       42.     Deny the allegations in paragraph 42, except admit that Access contended that

Lyondell’s stand-alone assets were worth approximately $10.9 to $15.6 billion, that Access did

not retain an expert to value LBI or Lyondell in October 2008, and that Access presented multiple

non-expert valuations of Lyondell on a stand-alone basis.

       43.     Refer to Access’s summary judgment papers and submissions in the Preference

Claim litigation for their contentions, arguments, and terms.




                                                7
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 8 of 35




       44.     Deny the allegations in paragraph 44, except admit that Access argued that the

valuations showed Lyondell’s solvency because, according to Access, Lyondell’s direct liabilities

were around $9.1 billion.

       45.     Admit as to the factual allegations in paragraph 45, except deny footnote 10’s

allegations that the Intercompany Note was not part of LBI’s overall consolidated cash

management approach, that the Intercompany Note was a material piece of evidence, and that

Brown Rudnick represented the Intercompany Note as “immaterial” to the Bankruptcy Court.

Otherwise, aver that paragraph 45 sets forth legal conclusions to which no response is required.

       46.     Deny the allegations in paragraph 46.

       47.     Deny the allegations in paragraph 47, and aver that they contain legal conclusions,

to which no response is required.

       48.     Deny the allegations in paragraph 48.

       49.     Deny the allegations in paragraph 49, except admit that Access referenced the

Intercompany Note to support its affirmative defense

       50.     Aver that paragraph 50 sets forth legal conclusions to which no response is

required. To the extent paragraph 50 contains factual content all such allegations are denied.

       51.     Aver that paragraph 51 sets forth legal conclusions to which no response is

required. To the extent paragraph 51 contains factual content, all such allegations are denied.

       52.     Aver that paragraph 52 sets forth legal conclusions to which no response is

required. Admit that the Bankruptcy Court found that Access had rebutted the presumption of

insolvency. Deny knowledge or information sufficient to form a belief as to the truth of the

allegation that the Bankruptcy Court did not have evidence of the Intercompany Note and related

intercompany liabilities when considering whether the presumption of insolvency applied.




                                                8
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 9 of 35




       53.     Deny the allegations in paragraph 53, except admit that a Brown Rudnick lawyer

wrote the quoted phrase, albeit in a different context than alleged.

       54.     Aver that paragraph 54 sets forth legal conclusions to which no response is

required. To the extent paragraph 54 contains factual content all such allegations are denied.

       55.     Aver that paragraph 55 sets forth legal conclusions to which no response is

required. To the extent paragraph 55 contains factual content, all such allegations are denied.

       56.     Deny the allegations in paragraph 56, except admit that Brown Rudnick presented

evidence at trial concerning a valuation of LBI.

       57.     Deny the allegations in paragraph 57, except admit that the Bankruptcy Court’s

opinion contains the quoted statement.

       58.     Aver that paragraph 58 sets forth legal conclusions to which no response is

required. To the extent paragraph 58 contains factual content, all such allegations are denied.

       59.     Aver that paragraph 59 sets forth legal conclusions to which no response is

required. To the extent paragraph 59 contains factual content, all such allegations are denied.

       60.     Deny the allegations in paragraph 60.

       61.     Deny the allegations in paragraph 61, except admit that the Bankruptcy Court

sustained an objection on the basis that Maxwell’s quoted testimony was not contained in any of

his expert reports.

       62.     Deny the allegations in paragraph 62, except admit that the Bankruptcy Court

blocked Maxwell from testifying on Lyondell’s standalone insolvency and that Brown Rudnick’s

post-trial brief contained the quoted statement.

       63.     Deny the allegations in paragraph 63.

       64.     Deny the allegations in paragraph 64.




                                                   9
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 10 of 35




       65.     Deny the allegations in paragraph 65, except admit that a copy of the Intercompany

Note was not in the record, and admit that Brown Rudnick stated in its post-trial brief the quoted

statement.

       66.     Deny the allegations in paragraph 66, and aver that the third sentence contains legal

conclusions to which no response is required.

       67.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 67. Deny the allegation that Brown Rudnick previously represented to

the Bankruptcy Court that the note was immaterial and that the note was just part of LBI’s overall

consolidated cash management approach. Admit that the exchange quoted in paragraph 67 is

presented in the closing argument transcript.

       68.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 67, except admit that the exchange quoted in paragraph 68 is presented in

the closing argument transcript.

       69.     Deny the allegations in paragraph 69, except admit that Brown Rudnick submitted

a letter to the Bankruptcy Court following closing arguments.

       70.     Deny the allegations in paragraph 70.

       71.     Deny the allegations in paragraph 71, except admit that the quoted statement

appears in Access’s response to Brown Rudnick’s post-trial letter.

       72.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 72.

       73.     Deny the allegations in paragraph 73.

       74.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 74.




                                                10
           Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 11 of 35




        75.     Aver that paragraph 75 sets forth Plaintiff’s statement of the case and legal

conclusions to which no response is required.

        76.     Admit.

        77.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 77, except admit that Brown Rudnick has not produced the Trust’s client

file to the Trust.

        78.     Deny the allegations in paragraph 78.

        79.     Deny the allegations in paragraph 79, except admit that the quoted statements

appear in correspondence between Brown Rudnick lawyers and Kellogg Hansen, albeit taken out

of context.

        80.     Deny the allegations in paragraph 80, except admit that the phrase “too little, too

late” appears in correspondence between Brown Rudnick and Kellogg Hansen, albeit taken out of

context.

        81.     Deny the allegations in paragraph 81, except admit that Brown Rudnick has not

produced the client file to the Trust.

        82.     Deny the allegations in paragraph 82.

        83.     Aver that paragraph 83 sets forth legal conclusions to which no response is

required.

        84.     Aver that paragraph 84 sets forth legal conclusions to which no response is

required. To the extent paragraph 84 contains factual content, all such allegations are denied.

        85.     Deny knowledge or information sufficient to form a basis as to the truth of the

allegations in the first and second sentences of paragraph 85. Refer to Maxwell’s trial testimony

for its contents.




                                                11
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 12 of 35




         86.    Deny the allegations in paragraph 86, except admit that Access stated the quoted

statements in its briefing.

         87.    Deny the allegations in paragraph 87, but admit that the Bankruptcy Court opinion

contained the quoted statement.

         88.    Deny the allegations in paragraph 88, except admit that Maxwell stated in his expert

report that the December 2008 projections were “developed during the 2nd half of 2008 and

available in October.”

         89.    Aver that paragraph 89 sets forth legal conclusions to which no response is

required. Deny the allegation that Brown Rudnick took the actions described in paragraph 89.

         90.    Deny the allegations in paragraph 90, except admit that the Bankruptcy Court’s

opinion contains the statement quoted therein.

         91.    Deny the allegations in paragraph 91, except admit that the Bankruptcy Court did

not find that Lyondell was insolvent when it made the transfers to Access.

         92.    Deny the allegations in paragraph 92.

         93.    Deny the allegations in paragraph 93.

         94.    Deny the allegations in paragraph 94.

         95.    Aver that paragraph 95 sets forth Plaintiff’s statement of the case and legal

conclusions to which no response is required. To the extent paragraph 95 contains factual content

all such allegations are denied.

         96.    Deny the allegations in paragraph 96, except admit that Brown Rudnick has taken

the position that the Trust could have settled the claims against Access and other defendants, and

aver that Brown Rudnick so advised the Trust and its Board prior to the trial of the Preference

Claim.




                                                 12
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 13 of 35




       97.     Deny the allegations in paragraph 97, except admit that Brown Rudnick was

engaged in settlement discussions with the defendants prior to trial, during the trial, and after the

trial, and that the Trustee and Trust Advisory Board were advised by Brown Rudnick, prior to trial,

that the Preference Claim could be settled within the range of the recently settled claims against

the former Lyondell officers and directors, and that the Trust Advisory Board was at all relevant

times fully aware of the status of such settlement negotiations with Access and the other remaining

defendants, and impeded Brown Rudnick from being able to secure a settlement of the Preference

Claim prior to, during, or after the trial of the Preference Claim.

       98.     Deny the allegations in paragraph 98.

       99.     Deny the allegations in paragraph 99 and aver that they contain legal conclusions

to which no response is required, and further aver that since Weisfelner’s partners at no time

committed malpractice, and the Trust Advisory Board was aware at all relevant times of, and

endorsed and approved the tactical decisions being taken by Brown Rudnick, there was no

“malpractice” to “disclose” to the Trust Advisory Board. Brown Rudnick also refers the Court to

its decision finding that there was no attorney-client relationship between the TAB and Brown

Rudnick. See Dkt. 33 at 27.

       100.    Deny the allegations in paragraph 100 and aver that they contain legal conclusions

to which no response is required.

       101.    Deny the allegations in paragraph 101 and aver that they contain legal conclusions

to which no response is required. Brown Rudnick also refers the Court to its decision finding that

there was no attorney-client relationship between the TAB and Brown Rudnick. See Dkt. 33 at

27.




                                                 13
           Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 14 of 35




       102.     Deny the allegations in paragraph 102 to the extent they imply that Brown Rudnick

did not provide honest and prudent advice and to the extent they refer to “claims” other than the

Preference Claim. Aver that the Trust Advisory Board was kept fully informed of the status of

any settlement negotiations with Access prior to, during, and after trial of the Preference Claim,

and that the Trust Advisory Board impeded Brown Rudnick’s ability to secure a settlement of the

Preference Claim for “substantial value.”

       103.     Admit.

       104.     Deny the allegations in paragraph 104, except admit that the District Court’s

opinion contained the quoted statement.

       105.     Deny the allegations in paragraph 105, except admit that the District Court’s

opinion contained the quoted statement.

       106.     Deny the allegations in paragraph 106, except admit that the District Court’s

opinion contained the quoted phrases.

       107.     Deny the allegations in paragraph 107, except admit that the quoted statement

appears in Brown Rudnick’s appellate briefing.

       108.     Deny the allegations in paragraph 108, except admit that the District Court’s

opinion contained the quoted statements.

       109.     Deny the allegations in paragraph 109, except admit that the District Court’s

opinion contained the quoted phrases.

       110.     Deny the allegations in paragraph 110.

       111.     Deny the allegations in paragraph 111, except admit the allegation in the last

sentence that Brown Rudnick lawyers used the quoted language, albeit in a different context than

alleged.




                                                 14
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 15 of 35




       112.    Deny the allegations in paragraph 112.

       113.    Deny the allegations in paragraph 113, except admit the allegations in footnote 24

that Access moved for summary judgment on its affirmative defense, that the Bankruptcy Court

denied Access’s motion for summary judgment, and that the Bankruptcy Court ultimately did not

address Access’s affirmative defense.

       114.    Refer to 11 U.S.C. § 547(c)(2) for its terms and the elements of such a defense.

       115.    Deny the allegations in paragraph 115, except admit that Access’s affirmative

defense was that the Access Revolver was “ordinary” for both Lyondell and Access.

       116.    Deny the allegations in paragraph 116.

       117.    Deny the allegations in paragraph 117.

       118.    Deny the allegations in paragraph 118, except admit that Access received all of its

money back prior to Lyondell’s bankruptcy filing.

       119.    Admit the allegation in paragraph 119 that the quoted statement appeared in Brown

Rudnick’s post-trial brief. Aver that footnote 25 sets forth a legal conclusion to which no response

is required.

       120.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 120, except admit that Brown Rudnick is aware of a communication

addressed to the Trust Advisory Board that contains the quoted text.

       121.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 121, except admit that the Trust Advisory Board removed and replaced

Weisfelner as Trustee.




                                                15
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 16 of 35




        122.    Deny the allegations in paragraph 122, except admit that Holliday requested that

Brown Rudnick produce the Trust’s client file, and Brown Rudnick declined to do so without

compensation as required by New York law.

        123.    Deny the allegations in paragraph 123, except admit that Brown Rudnick has not

produced documents to Holliday.

        124.    Admit the allegations in paragraph 124 and footnote 27, except deny information

or knowledge sufficient to know what Plaintiff alleges on information and belief.

        125.    Deny the allegations in paragraph 125, except admit the allegations that Weisfelner

has previously asserted that the claims against his law firm lack merit and that he has not produced

documents to Holliday.

        126.    Deny the allegations in paragraph 126.

        127.    Paragraph 127 contains Plaintiff’s demand for a jury trial.

        128.    Defendant repeats and realleges its responses to paragraphs 1 to 126 with the same

force and effect as if set forth in full herein.

        129.    Aver that paragraph 129 sets forth a legal conclusion to which no response is

required.

        130.    Aver that the first sentence of paragraph 130 sets forth legal conclusions to which

no response is required. Deny the allegation in the second sentence of paragraph 130.

        131.    Deny the allegations in paragraph 131.

        132.    Deny the allegations in paragraph 132.

        133.    Deny the allegations in paragraph 133.

        134.    Deny the allegations in paragraph 134.

        135.    Deny the allegations in paragraph 135.




                                                   16
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 17 of 35




        136.    Deny the allegations in paragraph 136.

        137.    Deny the allegations in paragraph 137.

        138.    The allegations in paragraph 138 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        139.    The allegations in paragraph 139 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        140.    The allegations in paragraph 140 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        141.    The allegations in paragraph 141 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        142.    The allegations in paragraph 142 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        143.    The allegations in paragraph 143 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        144.    The allegations in paragraph 144 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        145.    The allegations in paragraph 145 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        146.    The allegations in paragraph 146 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.

        147.    The allegations in paragraph 147 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.




                                               17
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 18 of 35




        148.    The allegations in paragraph 148 have been rendered moot by the Court’s dismissal

of Plaintiff’s claim.




                                               18
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 19 of 35




                                      COUNTERCLAIMS

        Defendant and Counterclaim Plaintiff Brown Rudnick LLP (“Brown Rudnick”) asserts the

following Counterclaims against Plaintiff and Counterclaim Defendant Mark E. Holliday

(“Holliday” or “Replacement Trustee”) and Counterclaim Defendant Paul N. Silverstein

(“Silverstein”), and alleges upon knowledge as to itself and its own acts and upon information and

belief as to all other matters:

                                  PRELIMINARY STATEMENT

        149.    Brown Rudnick represented the LB Litigation Trust (the “Trust”) for years in the

successful prosecution and settlement negotiation of numerous disputes arising out of the chapter

11 bankruptcy of debtors Lyondell Chemical Company (“Lyondell”) and LyondellBasell

Industries AF S.C.A. (“LBI”). As a result of Brown Rudnick’s zealous advocacy, the beneficiaries

of the Trust received more than $150 million in value secured by settlements obtained by Brown

Rudnick, on top of the more than $450 million dollars that Brown Rudnick recovered on behalf of

the debtors’ general unsecured creditors.

        150.    After the presiding bankruptcy judge who had handled the LBI bankruptcy

proceeding from the outset and had adjudicated all issues in the LBI proceedings, including the

litigation pursued by Brown Rudnick and confirmation of the LBI Plan of Reorganization, retired,

the case was reassigned to Judge Martin Glenn, who set the case for trial in late 2016 with respect

to any remaining non-settling defendants.

        151.    In or about August 2016, prior to trial, Brown Rudnick was able to reach a

settlement with all the former Lyondell directors and officers, leaving only what were referred to

as the “Access Defendants” as the remaining, non-settling defendants out of numerous initial

defendants in such action.




                                                19
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 20 of 35




       152.    The remaining claims against the Access Defendants proceeded to trial before

Judge Glenn in late 2016, and the Bankruptcy Court, after a multi-day bench trial, ultimately ruled

against the Trust on a preference claim (the “Preference Claim”) that Brown Rudnick bought on

behalf of the Trust against the Access Defendants. Notwithstanding Brown Rudnick’s diligence

in keeping the Trust Advisory Board (“TAB”) apprised of ongoing mediation efforts to settle with

the Access Defendants prior to, during and after trial, and to persuade the TAB to settle the

remaining claims, particularly the Preference Claim, within a settlement range that Brown Rudnick

believed was achievable, the TAB chose to “roll the dice” and refused to authorize the Trustee,

Mr. Weisfelner, to settle.

       153.    At all relevant times, the TAB was well aware of the risks of not settling with the

Access Defendants. Indeed, the TAB had been involved throughout the history of the case on all

decisions that were made with respect to prosecution of the Preference Claim, including expert-

related decisions. Certain of the TAB members, including Counterclaim Defendant Silverstein,

who had been appointed to the TAB by a Trust beneficiary, advanced an aggressive approach on

settlement throughout the history of the case, which impeded the ability of Brown Rudnick to

secure a reasonable settlement from the Access Defendants. After the Bankruptcy Court issued its

ruling, neither Counterclaim Defendant Silverstein nor the other TAB members criticized Brown

Rudnick’s performance at trial, although Counterclaim Defendant Silverstein expressed concern

about his own personal exposure as a result of the Bankruptcy Court’s ruling.

       154.    Indeed, at no time until a beneficiary of the Trust sought to purchase the Trust’s

claim against the Trust’s professionals did any of the TAB members communicate to Brown

Rudnick any question regarding the excellent overall performance by Brown Rudnick, which

delivered hundreds of millions of dollars in recoveries to unsecured creditors.




                                                20
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 21 of 35




       155.    No doubt the TAB, after the fact, regrets its decision not to authorize the Trustee

(Mr. Weisfelner) and Brown Rudnick to settle with the Access Defendants for a substantial

amount of value during the window when a settlement was achievable, prior to an adverse ruling

from the Bankruptcy Court. The Replacement Trustee’s facially-flawed and manufactured claim

for legal malpractice is nothing more than a thinly veiled shakedown of Brown Rudnick and its

insurers predicated on the TAB’s failure to follow the Trustee’s and Brown Rudnick’s

recommendations, and an effort to avoid the consequences of the TAB’s own careful oversight of

Brown Rudnick’s representation, and participation in and adoption of all relevant decisions made

by the Trust with respect to the prosecution of the Preference Claim – and significantly, the

Trustee’s inability, due to the direction and oversight of the TAB, to achieve a feasible settlement

of the Preference Claim and the TAB’s decision to chase a home run at trial instead.

                                JURISDICTION AND VENUE

       156.    Upon information and belief, Holliday is a citizen of Oregon.

       157.    Upon information and belief, Silverstein is a citizen of New York.

       158.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 and Fed. R.

Civ. P. 13, as Brown Rudnick’s causes of action against the Trustee and Mr. Silverstein are related

to the Trustee’s claims in this action and form a part of the same case or controversy.

       159.    Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b).

                                         THE PARTIES

       160.    Defendant and Counterclaim Plaintiff Brown Rudnick is a law firm with an office

in, among other places, New York, New York.




                                                21
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 22 of 35




       161.    Plaintiff and Counterclaim Defendant Holliday is the current Trustee of the Trust,

and has been since May 3, 2019, when the Trust Advisory Board appointed Holliday as

Replacement Trustee.

       162.    Counterclaim Defendant Silverstein is a member of the Trust Advisory Board, and

has been since 2010.

                                             FACTS

       163.    In January and April 2009, respectively, Lyondell and LBI filed for bankruptcy.

In April 2010, pursuant to the confirmed plan of reorganization, the Trust was created by the LB

Litigation Trust Agreement (the “Trust Agreement”) to prosecute claims assigned to it by the

former chapter 11 debtors in possession, including LBI and Lyondell. See Ex. A, Trust Agreement.

       164.    When the Bankruptcy Court for the Southern District of New York confirmed the

debtors’ plan of reorganization in April 2010, Edward S. Weisfelner, a senior partner at Brown

Rudnick, was appointed as the original Trustee of the Trust. Mr. Weisfelner served as Trustee

until he was succeeded by Plaintiff Mark Holliday on May 3, 2019. The Trust operated such that

units in the Trust could be bought and sold by various creditors.

       165.    The Trust engaged Brown Rudnick to pursue preferential transfer and fraudulent

transfer claims on behalf of the Trust pursuant to an engagement letter dated as of April 30, 2010.

See Ex. B, Engagement Letter.

       166.    Pursuant to the Brown Rudnick engagement letter, the parties’ agreement to

arbitrate was limited to disputes between the parties regarding the fees charged by Brown Rudnick.

See Ex. B.




                                                22
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 23 of 35




        167.     Brown Rudnick, which had already recovered approximately $450 million for the

unsecured creditors, successfully prosecuted dozens of claims against third parties and recovered

an additional approximately $150 million for the Trust.1

        168.     Shortly before trial on the remaining claims, including the $300 million Preference

Claim that forms the basis of this dispute, Brown Rudnick advised the TAB, which included

leading bankruptcy attorneys, that the Preference Claim could likely be settled for a significant

sum, but well below its $300 million face value.

        169.     Mr. Weisfelner and Brown Rudnick made sure to have at least one TAB member

attend all mediation sessions, which already had resulted in a significant settlement with all the

former directors and officers of Lyondell and their carriers in or about August 2016, leaving only

the Access Defendants as the remaining non-settling defendants. One TAB member attended all

group mediation sessions.

        170.     Further, Brown Rudnick at the instruction of Mr. Weisfelner reported to the TAB

on the status of settlement efforts, and individual members of the TAB contacted Brown Rudnick

directly to stay informed on the status of ongoing settlement efforts.

        171.     Moreover, a small number of Trust beneficiaries, including Caspian Capital LP

(“Caspian”) and Columbus Hill Capital Management, L.P. (“Columbus Hill”), also stayed in

regular direct contact with Brown Rudnick, and expressed their views on what range of settlement

with the Access Defendants would be acceptable to them. Certain of the TAB members, including

Counterclaim Defendant Silverstein, a lawyer and “seasoned expert in the bankruptcy/financial




1
 Prior to the confirmation of the plan of reorganization, Brown Rudnick secured approximately $450 million in value
for general unsecured creditors.


                                                        23
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 24 of 35




restructuring and distressed investing space,”2 acted at the behest of creditor(s) who had

engineered their respective appointments to the TAB, and they conducted themselves while on the

TAB to advance the interests and settlement expectations of their respective “client(s)” who had

put them on the TAB. Upon information and belief, certain of the Trust beneficiaries actively

traded in Trust units, and certain beneficiaries such as Caspian and Columbus Hill purchased and

sold Trust units to hedge their investments. Upon further information and belief, Caspian,

Columbus Hill, and others encouraged the TAB to pursue this suit against Brown Rudnick to earn

additional profits as well as guard against loss on their initial investments.

        172.     Brown Rudnick attempted to navigate these varying pressures, and updated the

TAB on all material developments (including updating certain TAB members in real time of any

developments). Because Mr. Weisfelner as Trustee left it to the TAB to sign off on all ultimate

settlement decisions, Brown Rudnick was careful to keep the TAB fully apprised of all the risks

inherent in the case, including that a new judge had recently taken over the case. Judge Glenn,

unlike the now-retired Judge Gerber, did not have the same familiarity with all aspects of the

Lyondell bankruptcy proceedings, the issues in the case, and the prior case dynamics.

        173.     Brown Rudnick indicated to the TAB, prior to trial, what it thought was an

achievable settlement with the Access Defendants, based on ongoing settlement efforts via the

mediator who had successfully mediated the recent, extremely significant settlement with the

former Lyondell officers and directors, who, it had been alleged in the litigation, had breached

their fiduciary duties in engineering and approving the Access Defendants’ acquisition of

Lyondell, and engaging in alleged misconduct in misleading the Access Defendants to agree to




2
  See profile of Paul N. Silverstein, available at https://www.huntonak.com/en/people/paul-silverstein.html (last
visited August 17, 2020).


                                                       24
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 25 of 35




acquire Lyondell at an allegedly inflated price. This was a critically important development, and

provided a window in which a significant settlement pre-trial with the Access Defendants was

potentially achievable. Specifically, Brown Rudnick advised that a settlement with the Access

Defendants prior to trial within the range of the recently settled claims against the former Lyondell

officers and directors was possible. However, despite understanding the acknowledged risks, the

Trust chose to forego this potential significant settlement recovery, instead gambling on the

opportunity for an even larger recovery at trial. Further, TAB members, including Counterclaim

Defendant Silverstein, upon information and belief, rejected the possibility for Brown Rudnick to

settle in an achievable range based on their desires, or instructions from their clients, to achieve an

unrealistic recovery for their clients.

        174.      In pursuit of the Preference Claim at trial, Brown Rudnick sought to establish the

insolvency of LBI or Lyondell as of October 2008 through two primary methods. First, Brown

Rudnick relied on expert testimony to establish LBI’s consolidated insolvency. Alternatively,

Brown Rudnick presented evidence showing the insolvency of Lyondell itself, including its tangle

of financial interconnections with affiliates.

        175.      Based on the judge’s trial rulings and demeanor towards its expert, among other

factors, Brown Rudnick chose to emphasize Lyondell’s insolvency in its closing arguments and

post-trial briefing. Nevertheless, the Preference Claim failed following trial and an appeal to the

district court.

        176.      More than two years after the resolution of that appeal, the Trust now seeks to re-

litigate the Trust’s trial strategy – out of context and ignoring key facts, including the substantial

trial evidence supporting an affirmative defense to the preference claim – at the behest of one or




                                                  25
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 26 of 35




more of the same Trust beneficiaries who, prior to trial, had pressed Brown Rudnick not to settle

the Preference Claim in a range that was achievable at the time.

       177.    Nevertheless, Mr. Holliday’s reckless decision as Replacement Trustee to bring a

meritless malpractice claim in no way alters the fact that Brown Rudnick’s strategic and tactical

decisions in prosecuting the Preference Claim were unquestionably reasonable.

       178.    Moreover, despite having been kept actively advised on all material litigation

matters, including strategic decisions and settlement issues, at no time did the TAB ever criticize

Brown Rudnick’s strategic decisions or its performance prior to or during trial.

       A.      The Preference Claim

       179.    The adversary proceeding that gives rise to Mr. Holliday’s complaint, see

Weisfelner v. Blavatnik (In re Lyondell Chemical Co.), 567 B.R. 55 (Bankr. S.D.N.Y. 2017), was

one of the many proceedings in which Brown Rudnick prosecuted claims against third parties on

behalf of the Trust.

       180.    The initial Blavatnik adversary complaint included twenty-one claims, including

the $300 million Preference Claim related to Lyondell’s October 2008 accelerated repayment of

its $300 million draw on its revolving line of credit with its indirect owner Access Industries

Holdings (“Access”).

       181.    To establish the Preference Claim, the Trust had to show that $300 million was

transferred to Access on account of an antecedent debt, at a time when the debtor was insolvent,

and that the transfer allowed Access to receive more than it would have received in a Chapter 7

liquidation. It also had to refute Access’s affirmative defense that the payment was not a

preference because it was made in the ordinary course of business.

       182.    To meet this burden, Brown Rudnick engaged Anders J. Maxwell (“Maxwell”), an

accomplished expert and Managing Director at PJ Solomon in the Debt Advisory & Restructuring


                                                26
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 27 of 35




Practice, to prepare a report to support the insolvency element of the Preference Claim. In 2011,

in connection with his engagement, Maxwell issued a report in which he applied the balance sheet

test and opined that LBI had been insolvent on October 20, 2008, when the Access Revolver was

fully repaid. Because LBI’s 2008 projections varied materially and not all of them reflected the

economic downturn, Maxwell relied on those prepared closest in time to mid-October 2008.

       183.    With expert discovery complete in early 2011, the Trust and Access each sought

summary judgment on the Preference Claim. More than five years later, Judge Glenn denied both

motions in August 2016, finding triable issues of fact with respect to insolvency, as well as

Access’s “ordinary course of business” affirmative defense.

       184.    Prior to and during trial, the parties explored settlement of the Preference Claim.

During pre-trial mediation, the mediator indicated that a significant settlement was achievable

(equal to 50% of the potential net recovery), and Brown Rudnick, as instructed by Mr. Weisfelner

as Trustee, advised the TAB that the Trust likely would be able to settle the Preference Claim

within a range indicated by the mediator.

       185.    Despite this opportunity, the TAB refused, preferring to “roll the dice” on a

potentially larger – but uncertain – recovery.

       186.    Following trial, Judge Glenn concluded that the Trust had not established

insolvency of LBI in December 2007, or of LBI or Lyondell in October 2008, and therefore ruled

against the Trust on the Preference Claim.

       B.      The Trust’s Frivolous Demand

       187.    Pursuant to the Trust Agreement and its engagement letter, Brown Rudnick’s

pursuit of claims on behalf of the Trust obtained approximately $150 million in value for the

unsecured creditors. As of March 29, 2019, the Trust retained a cash balance of $1,965,851, with




                                                 27
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 28 of 35




$1,092,666 expected to be reserved for “Wind-Down Costs and Reserve.” See Ex. C, March 2019

Trust Disclosure.

        188.    At all relevant times, Brown Rudnick’s strategic choices related to its pursuit of

claims on behalf of the Trust were subject to the direction of Mr. Weisfelner as Trustee in

consultation with the TAB. See Ex. A, at § 4.3(a). Several members of the TAB are advised by

bankruptcy lawyers paid for by the Trust, or are themselves bankruptcy lawyers, including

Counterclaim Defendant Silverstein. See Ex. A, at § 4.3(a).

        189.    Following trial in 2017 on the Trust’s last remaining claims, and an unsuccessful

appeal of unfavorable rulings to the District Court, certain of the same beneficiaries of the Trust

that had urged Brown Rudnick to not settle the Preference Claim in a realistic range before trial

and who had worked to block or impede Brown Rudnick’s ability to settle the Preference Claim

for a significant sum prior to trial, upon information and belief in an effort to recoup certain trading

losses and/or enhance profits, offered to purchase claims from the Trust, including claims that

Brown Rudnick committed alleged legal malpractice in connection with its pursuit of claims on

behalf of the Trust. See Ex. D, Letter from Caspian Capital LP dated July 31, 2018 (the “Caspian

Letter”).

        190.    The Caspian Letter implicitly threatened that it would pursue breach of fiduciary

duty claims against the TAB members should they refuse either to replace Mr. Weisfelner with a

successor trustee or to empower a separate special litigation trustee to pursue claims against Brown

Rudnick. Id.

        191.    Although multiple members of the TAB expressed privately to Brown Rudnick

partners that they believed the threatened claims against Brown Rudnick had no merit, and reported

back to Brown Rudnick that the TAB, through one or more TAB members, had expressly told




                                                  28
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 29 of 35




Caspian directly that the claims had no merit, they nevertheless decided to pursue those claims for

their personal benefit, in order to keep Caspian (which itself had interfered with Brown Rudnick’s

ability to settle the Preference Claim prior to trial) from asserting fiduciary duty claims against

them personally.

       192.    Following receipt of the Caspian Letter, the TAB removed Mr. Weisfelner as

Trustee on the purported grounds that, as a Brown Rudnick partner, Mr. Weisfelner was not in a

position to evaluate or pursue the Trust’s malpractice claims against Brown Rudnick. See Case

No. 09-10023-mg, Dkt. No. 7566.

       193.    At no point prior to Mr. Weisfelner’s removal did the TAB speak to anyone at

Brown Rudnick regarding the facts or circumstances surrounding its representation of the Trust,

or investigate the bases underlying Brown Rudnick’s strategic decisions in its pursuit of claims on

behalf of the Trust.

       194.    Brown Rudnick explained to counsel for the Trust as early as April 2019 that Brown

Rudnick is an Indemnified Person under the Trust Agreement, entitled to advancement of its

defense expenses, and that the Trust did not have adequate funds to pursue its claims. Rather than

prepare for dissolution of the Trust as foreseen in the bankruptcy plan, and distribution of the

remaining assets to the Trust’s beneficiaries, new counsel for the Trust instead attempted

repeatedly to shake down Brown Rudnick and its insurers by threatening baseless claims for

malpractice.

       C.      Brown Rudnick is Entitled to Advancement of Fees and Costs

       195.    In response to the Trust’s threatened and filed malpractice claims, Brown Rudnick

has incurred substantial legal fees in excess of $750,000.

       196.    Brown Rudnick is an intended third-party beneficiary of the Trust Agreement.

Section 7.2(a) of the Trust Agreement states clearly that “Indemnified Persons” include the


                                                29
         Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 30 of 35




Trustee’s “agents,” “professionals,” and “partners.” See Ex. A at § 7.2(a). The Trustee, Mr.

Weisfelner, engaged Brown Rudnick as his (and by extension the Trust’s) professionals and agents

to pursue claims; Mr. Weisfelner was and remains a partner of Brown Rudnick. As an Indemnified

Person, Brown Rudnick is entitled to the advancement of its legal fees and costs under Section

7.2(b) of the Trust Agreement. Brown Rudnick’s right to advancement of legal fees and costs is

indisputable.    Section 7.2(b) of the Trust Agreement requires advancement of Indemnified

Persons’ “reasonable expenses of defending themselves in any action brought against them as a

result of the acts and omissions, actual or alleged, of an Indemnified Person in its capacity as such.”

See id. at § 7.2(b).

        197.    Brown Rudnick tendered its invoices to counsel for the Trust detailing the legal

fees and costs it had incurred as a result of the threatened claims based on Brown Rudnick’s alleged

acts and omissions as counsel for the Trust. Brown Rudnick explained that it is entitled to

advancement of defense costs as an Indemnified Person under the Trust Agreement. Counsel for

the Trust responded derisively and almost immediately, rejecting the request.

        198.    Notwithstanding counsel’s flippant response, there can be no serious question as to

Brown Rudnick’s status as an “Indemnified Person” under Trust Agreement. Section 7.2(a) states

clearly that such persons include the Trustee’s “agents,” “professionals,” and “partners.” As such,

Brown Rudnick, as counsel to the Trustee from April 2010 until May 2019, is clearly an

“Indemnified Person” in connection with its work on behalf of the Trust. And as an intended third-

party beneficiary of the Trust Agreement, Brown Rudnick is entitled to enforce its right to

advancement of defense fees and costs as against the Trust.

                        DEFENSES AND AFFIRMATIVE DEFENSES

        199.    Brown Rudnick further asserts the following defenses and affirmative defenses to

each cause of action alleged by Plaintiff, the applicability of which will be determined through the


                                                  30
          Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 31 of 35




course of discovery. By alleging the defenses set below, Brown Rudnick does not hereby agree

or admit that it has the burden of proof, persuasion, or production with respect to any elements of

any defense, or that Plaintiff has properly asserted any cause of action against Brown Rudnick.

                 (1)    Plaintiff’s claims for relief are barred in whole or in part by the doctrines
                        of ratification, waiver, acquiescence, laches or estoppel;

                 (2)    The Trust, at the direction of the TAB members, expressly and impliedly
                        consented to and ratified all acts, occurrences and omissions as alleged in
                        the Complaint;

                 (3)    The Trust assumed the risk of proceeding to trial on the Preference Claim;

                 (4)    The Trust’s claims for relief are barred in whole or in part by its
                        comparative and/or contributory negligence, including but not limited to
                        the negligence of the TAB members;

                 (5)    The Trust’s claims fail because the underlying issues of law were
                        unsettled, were of first impression, or were otherwise debateable;

                 (6)    Plaintiff’s claims for relief are barred in whole or in part by the doctrine of
                        unclean hands and other equitable defenses;

                 (7)    Plaintiff’s claimed damages were not proximately caused by Brown
                        Rudnick;

                 (8)    Plaintiff’s claims are barred by the Trust’s failure, at the direction of the
                        TAB members, to mitigate the alleged damages;

          200.   In addition to the enumerated defenses above, Brown Rudnick reserves the right to

assert additional defenses that may become available or appropriate in the course of discovery by

further investigation or at trial. Brown Rudnick specifically reserves the right to amend its Answer

and Affirmative Defenses for the purpose of asserting any such additional defenses.



                                    FIRST COUNTERCLAIM

                                 (Advancement of Fees and Costs)

          201.   Brown Rudnick repeats and re-alleges the allegations above as if fully set forth

herein.


                                                  31
          Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 32 of 35




          202.   The Trust executed the Trust Agreement dated as of April 30, 2010.

          203.   The Trust Agreement requires the Trust to advance funds to cover Brown

Rudnick’s reasonable expenses of defending itself against any actions brought against it as a result

of the acts and omissions undertaken in its capacity as an Indemnified Person.

          204.   The Trust has refused to advance Brown Rudnick’s reasonable costs incurred as a

result of the Trust’s pursuit of its alleged legal malpractice claim against Brown Rudnick based on

Brown Rudnick’s prosecution of the Preference Claim.

          205.   Brown Rudnick is plainly an Indemnified Person under the Trust Agreement by

virtue of its service as counsel to the Trust.

          206.   By reason of the foregoing, Brown Rudnick is entitled to advancement of all fees

and costs it has incurred and continues to incur as a result of the Trust’s pursuit of its alleged legal

malpractice claim.

                                  SECOND COUNTERCLAIM

                                         (Personal Liability)

          207.   Brown Rudnick repeats and re-alleges the allegations above as if fully set forth

herein.

          208.   Pursuant to the Trust Agreement, the TAB members’ limitation of liability does not

apply to any actions or omissions arising out of their gross negligence or willful misconduct.

          209.   The TAB members, including Counterclaim Defendant Silverstein, committed

gross negligence by directing the assertion of claims against Brown Rudnick that they themselves

had approved and ratified, while by their own admission failing to inform themselves fully and in

a deliberate manner with respect to facts and circumstances surrounding Brown Rudnick’s

strategic decisions in its pursuit of claims on behalf of the Trust. Indeed, the Replacement Trustee




                                                  32
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 33 of 35




and TAB members failed to so much as speak with anyone at Brown Rudnick regarding its

representation of the Trust before asserting such claims.

        210.    In asserting claims against Brown Rudnick, despite not having adequate funds to

pursue its claims and advance Brown Rudnick’s defense costs, the TAB members demonstrated

reckless indifference to their beneficiaries, creditors, contractual obligations under the Trust

Agreement, and settled New York law that counsel cannot be held liable for its reasonable strategic

litigation decisions.

        211.    The TAB members’ decision to accuse Brown Rudnick of legal malpractice was

not done for any legitimate business purpose, but rather to protect themselves from potential breach

of fiduciary duty claims threatened by the Trust’s litigious beneficiaries. Moreover, these acts

were performed in conscious disregard of the TAB members’ direct involvement in all strategic

litigation decisions, approval of such decisions, participation in all settlement-related decisions, as

well as the Trust’s duty to advance Brown Rudnick’s defense costs thereby depleting whatever

negligible funds remained in the Trust.

        212.    The TAB approved of this strategy in violation of their fiduciary duties to the Trust.

Indeed, upon information and belief, they have continued to draw significant salaries from the

Trust, as they have done since their appointment to the TAB, and have the Trust pay for their

separate legal counsels.

        213.    The Court dismissed two of the Replacement Trustee’s three claims against Brown

Rudnick for failure to state a claim because the Replacement Trustee had failed to plead elements

of those claims – in one instance failing to allege the existence of an attorney-client relationship

and in the other failing to allege any damages whatsoever. See Dkt. 33 at 25-29. Although these




                                                  33
        Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 34 of 35




claims were frivolous and poorly pled, Brown Rudnick was nevertheless forced to incur substantial

fees and costs in seeking their dismissal.

       214.    By reason of the foregoing, the TAB members, including Counterclaim Defendant

Silverstein, have committed gross negligence and willful misconduct in pursuing their meritless

claims, and are therefore personally liable for Brown Rudnick’s legal fees and costs.

       WHEREFORE, Brown Rudnick respectfully requests that:

       215.    Holliday as the Replacement Trustee be ordered to advance the attorneys’ fees and

other costs Brown Rudnick has incurred and tendered to the Trust;

       216.    Holliday as the Replacement Trustee be ordered to advance any and all other

reasonable costs that Brown Rudnick has incurred, or will incur, in connection with its defense of

any claims related to its representation of the Trust, including claims threatened by the Trust;

       217.    Holliday as the Replacement Trustee be enjoined from diminishing the Trust’s

funds – including by making payments to the Replacement Trustee, TAB members, and their

respective counsel – until the claims threatened against Brown Rudnick, as well as Brown

Rudnick’s rights to advancement and indemnification, have been resolved;

       218.    That, to the extent the Trust does not have sufficient funds to advance Brown

Rudnick’s fees and costs, Counterclaim Defendant Silverstein individually be ordered to advance

such fees and costs;

       219.    Brown Rudnick be awarded such further relief as to which it may be entitled and

as may be warranted by fact, law, and equity.




                                                34
       Case 1:19-cv-10925-PAE Document 38 Filed 08/18/20 Page 35 of 35




Dated: August 18, 2020

New York, New York.      Respectfully submitted,

                                           /s/ Christopher J. Clark
                                           Christopher J. Clark
                                           Nicholas Lloyd McQuaid
                                           Virginia F. Tent
                                           Rakim E. Johnson
                                           Sindhu Boddu
                                           chris.clark@lw.com
                                           nicholas.mcquaid@lw.com
                                           virginia.tent@lw.com
                                           rakim.johnson@lw.com
                                           sindhu.boddu@lw.com
                                           Latham & Watkins LLP
                                           885 Third Avenue
                                           New York, NY 10022
                                           Phone: (212) 906-1200

                                           Attorneys for Brown Rudnick LLP




                                         35
